FILED
                            NOT FOR PUBLICATION                             MAY 06 2010

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RENE MANZANARES SALVADOR,                        No. 06-72126

              Petitioner,                        Agency No. A079-523-009

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 4, 2010 **
                               Pasadena, California

Before: O’SCANNLAIN and TALLMAN, Circuit Judges, and LEFKOW, ***
District Judge.

       Rene Manzanares Salvador, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Joan H. Lefkow, United States District Judge for the
Northern District of Illinois, sitting by designation.
reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. Reviewing for abuse of

discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), we deny in part

and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Manzanares Salvador’s

motion to reopen, because the motion was filed more than 90 days after the BIA’s

January 31, 2005, order dismissing his underlying appeal, see 8 C.F.R. §

1003.2(c)(2) (motions to reopen generally must be filed within 90 days of the

administrative decision), and Manzanares Salvador failed to establish grounds for

equitable tolling, see Iturribarria, 321 F.3d at 897 (equitable tolling available

“when a petitioner is prevented from filing because of deception, fraud, or error, as

long as the petitioner acts with due diligence”).

      To the extent Manzanares Salvador challenges the BIA’s January 31, 2005,

order dismissing his underlying appeal, we lack jurisdiction because this petition is

not timely as to that order. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d
1186, 1188 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2